

113 S1798 IS: Protecting Volunteer Firefighters and Emergency Responders Act
U.S. Senate
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1798IN THE SENATE OF THE UNITED STATESDecember 10, 2013Mr. Warner (for himself, Mr. Manchin, Mr. Toomey, Mr. King, Ms. Collins, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo ensure that emergency services volunteers are not counted as full-time employees under the shared responsibility requirements contained in the Patient Protection and Affordable Care Act.1.Short titleThis Act may be cited as the Protecting Volunteer Firefighters and Emergency Responders Act.2.Emergency services volunteers(a)In generalSection 4980H(c)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(C)Exception(i)In generalFor purposes of this section, a qualified emergency services volunteer shall not be counted in determining the number of full-time employees who are employed by an employer.(ii)Definition of qualified emergency services volunteerThe term qualified emergency services volunteer means any bona fide volunteer, as defined by paragraph (11)(B)(i) of section 457(e) performing fire fighting and prevention services, emergency medical services, or ambulance services for an eligible employer, as defined by paragraph (1) of such section..(b)Rule of constructionNothing in this section, or the amendment made by this section, shall be construed to modify the treatment of qualified emergency services volunteers (as defined in subparagraph (C) of section 4980H(c)(4) of the Internal Revenue Code of 1986, as added by subsection (a)) in any capacity other than the treatment of such volunteers under the shared responsibility provision for employers with respect to health coverage under the Patient Protection and Affordable Care Act.